Citation Nr: 0006913	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, K.D.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board denied service connection for PTSD in July 1988.  
In March 1997 the Board found that new and material evidence 
had been submitted and reopened the veteran's claim.  The 
matter was remanded for further development and de novo 
adjudication at the RO.  The matter was again before the 
Board in July 1998 at which time it was remanded for failure 
to complete the development mandated by the March 1997 
remand.  The development has been completed and the matter is 
before the Board for final appellate disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran did not participate in combat.  

3. The preponderance of the evidence shows that the veteran 
does not meet the diagnostic criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which is related active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303, 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based upon the November 1996 report of a VA 
psychologist, the veteran has presented a claim that is not 
inherently implausible.  The Board is satisfied that all 
facts have been properly developed.  The Board has remanded 
the matter twice for additional development.  The veteran was 
afforded VA PTSD examinations in December 1997 and April 
1999.  The RO has contacted the United States Armed Services 
Center for Research of Unit Records (USASCRUR) and requested 
verification of the veteran's claimed stressors.  In February 
1999, the USASCRUR responded to the RO's request.  The record 
also contains records obtained from the Army Agent Orange 
Task Force which provided detailed information regarding the 
veteran's assigned units.  The RO has also obtained available 
VA treatment records.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Background

The record of the veteran's July 1967 induction examination 
showed that the veteran reported a history of depression or 
excessive worry.  No other reference to psychiatric 
complaints or disease was noted in the service medical 
records.  The veteran served in Vietnam from December 1968 to 
October 1969.  His military occupational specialty was that 
of fixed ciphony repairman.  The veteran's service personnel 
records do not show that he received any awards or 
decorations denoting direct combat participation. 

The veteran reported that he was treated at Hines VA Medical 
Center (MC) for PTSD in the year or two immediately following 
active duty.  Attempts to procure the records were 
unsuccessful as they were requested beyond the period for 
which any such records would be retained.  The veteran has 
submitted lay statements which state that the veteran was 
being treated at Hines in 1970 for emotional difficulties.

An April 1982 consultation report referred the veteran to the 
psychiatry department.  The impression of the referring nurse 
was that it was difficult to diagnoses the veteran.  It was 
unknown whether his symptoms were chronic or acute.  Possible 
diagnoses were psychosis, PTSD, or personality disorder 
(paranoid).  More data was needed to confirm a diagnosis.  It 
was noted that he had functioned for nine years for his 
former employer, and that his present lifestyle may have been 
a recent change.

In February 1983 the veteran provided a statement in support 
of his claim in which he identified inservice stressors and 
described the following changes in his behavior since Vietnam 
service: hatred of authority, nervousness in closed or 
crowded areas, trouble getting along with others, trouble 
conversing with others, paranoia, violent tendencies, 
thoughts of death, lack of ambition, depression, mental 
lapses, alcoholism, restlessness and shortened temper.  He 
described being fired upon when landing in Vietnam and 
frequent episodes of mortar and rocket attacks.  

In May 1993 the Department of the Army Agent Orange Task 
Force provided information which confirmed that the veteran's 
Company was the subject of rocket, mortar, small arms, and 
sapper attacks during his time in Vietnam.  It was indicated 
that the veteran was unable to list specific dates for a more 
thorough search.

In June 1987 the veteran underwent a fee-basis VA 
examination.  The examiner indicated that none of the 
veteran's records were available for review.  History 
provided included misusing alcohol and recreational drugs 
during service.  The veteran reported that he served in 
combat zones in Vietnam, was close to artillery and had 
"some combat or near combat experiences which were 
bothersome".  After discharge the veteran reportedly 
underwent a period of reckless or dangerous behavior.  During 
this time he returned to a job he had before active duty, but 
was terminated due to problems with his supervisors.  He had 
not been gainfully employed since that time.  The veteran was 
living in a small trailer at a mining camp at the time of the 
examination.  He reported emotional volatility, the feeling 
of being watched, and obsession with death.  He also felt 
that he was abusing alcohol.

It was the examiner's opinion that the veteran did have 
manifestations of a psychiatric disorder, probably a 
personality disorder possibly of the borderline type.  There 
was also a history suggestive of alcohol abuse and possibly 
alcohol dependence.  He still had experiences reflective of 
his Vietnam activity, but the examiner felt that on the basis 
of his examination, without reference to old records, it was 
difficult to say whether he had PTSD.  The examiner felt that 
further investigation was required.  Additional possible 
diagnoses were dysthymic disorder and mixed anxiety 
depressive syndrome, although the examiner's clinical 
impression was that a personality disorder was the most 
likely or primary diagnostic entity.  

A July 1990 letter from a licensed clinical social worker at 
a County Mental Health Department reflects diagnoses were 
alcohol dependence and borderline personality disorder.  It 
was noted that the veteran did have some characteristics of 
paranoia and explosive disorder, but that a diagnosis of PTSD 
had not been made.  The writer opined that as a result of 
childhood trauma, (abuse and the witnessing of his father's 
death by drowning) the veteran's mental state was fragile, 
but the veteran was coping and functioning when he entered 
the military.  He believed that the veteran's military 
experience over-stressed the veteran and that severe 
emotional impairment and occupational disability resulted.  

In February 1991 the veteran received a favorable decision in 
his claim for disability benefits from the Social Security 
Administration.  The Board notes that the evidence in that 
matter involved the treatment records of several physicians, 
as well as the review and testimony of a medical advisor.  
Schizophrenic, affective, personality and substance addiction 
disorders were diagnosed.  The record was negative for 
findings of PTSD.

An August 1992 intake evaluation from a VA mental hygiene 
clinic noted a history of dangerous and cruel behavior and 
heavy use of drugs and alcohol after service.  The veteran 
recounted traumatic events of being under frequent rocket 
attacks, witnessing a fellow soldier eviscerated in a rocket 
attack and while in a village, seeing a female who was gutted 
and hanging by her feet from a tree with flies buzzing all 
around her body.  The report notes that there had been three 
unsuccessful attempts to administer the Minnesota Multiphasic 
Personality Inventory (MMPI).  The PTSD scales were similar 
to patients with known PTSD, however given the gross 
exaggeration of the other scales, a diagnosis of PTSD could 
not be confirmed.  The combat exposure scale indicated 
moderate exposure to combat.  The Mississippi Scale for 
combat related PTSD also produced results similar to persons 
known to have PTSD, but given the veteran's documented 
predisposition to exaggeration based on the invalid MMPI 
scores, the writer was reluctant to say that these scores 
were indicative of PTSD.

Following mental status examination, the Axis I diagnoses 
were: probable schizoaffective disorder, by history; do not 
feel that the veteran meets the full criteria for PTSD, and 
some of the symptoms that he reports as possible PTSD 
symptoms may be overlaps with his major psychiatric disorder 
(schizoaffective disorder) and history of alcohol and 
polysubstance abuse.  Axis II diagnoses were: rule out mixed 
personality disorder with avoidant and/or social features vs. 
social phobia.  The Axis IV diagnosis was moderate to severe; 
exposure to rocket attacks.  

Clinical treatment records dated from May 1992 to through 
February 1996 are negative for a diagnosis of PTSD and 
indicate a history of schizoaffective disorder (depression 
type), alcohol dependence and polysubstance abuse.

In November 1996, at the request of the veteran's 
representative, a VA clinical psychologist evaluated the 
veteran to assist him in his claim for service connection of 
PTSD.  The veteran provided a history of several near misses 
of rocket fire while he was on perimeter guard duty in 
Vietnam.  The psychologist opined that these incidents, as 
well as others that were in the record met the criteria for a 
traumatic event as defined in DSM-IV.  The veteran was given 
a Clinician-Administered PTSD Scale test (CAPS) which 
indicated that he did not meet DSM-IV criteria for PTSD.  It 
was also noted that his MMPI, MMPI-2, and current profile 
were technically invalid, however the invalid scores did not 
rule out a diagnosis of PTSD.  The psychologist felt that the 
veteran had several episodes of PTSD and serious impairment 
in social and occupational functioning which was probably 
attributable to symptoms of PTSD.

Based on interviews, a review of his records and psychometric 
testing it was the opinion of the psychologist that the 
veteran had suffered full-blown episodes of PTSD following 
his Vietnam service and prior to the death of his son in 
1979.  The psychologist also felt that the veteran was 
predisposed to PTSD as a result of vulnerability created by 
viewing the death of his father as a child.

The veteran was granted a hearing before the undersigned 
member of the Board in December 1996.  He testified that his 
military occupational specialty was that of electronic 
technician in the signal corps.  Transcript (Tr.) at p. 3.  
He described incidents he felt were stressful and indicated 
that such incidents occurred on at least a monthly basis.  
Tr. pp. 3, 4.  The veteran testified that he received 
treatment for complaints of paranoia, anxiousness and 
depression immediately after service at Hines VAMC.  Tr. p. 
6.  At that time symptoms would be triggered by buses, 
diesels smells, and thunder and lightning.  Tr. p.7.  He 
never worked a steady job after being fired from the job he 
had held for a year and a half following service due to 
problems he had with authority.  Id.  Socially he had no 
friends and his previous two marriages had ended in divorce.  
Tr. pp. 7, 8.  With regard to stressful events, the veteran 
testified that the entire experience of being in Vietnam was 
stressful, but that the rocket attacks and other near misses 
were also stressful.  Tr. pp. 14-15.

Also at the hearing was a witness, K.D., the veteran's 
common-law spouse who he had been with since 1984.  Id.  She 
testified that the veteran has had her check the perimeter of 
the camp where they live and told her to "walk the point" 
when they were walking in the woods.  Tr. p. 10.  The veteran 
never slept well and he woke her up once by firing a gun.  
Id.

The veteran was afforded another VA examination in December 
1997.  After a thorough review of the record and a clinical 
examination, the examiner concluded that the veteran did not 
have symptoms meeting the criteria for PTSD.  The veteran 
described 5 stressor events that included hearing grenades 
and machine gun fire outside and being injured in a rocket 
attack.  The examiner noted that as the veteran described his 
stressors he did not show any change of affect, yet his 
affect did not appear to be at all constricted.  The veteran 
laughed spontaneously during the interview and did not appear 
to be particularly perturbed by talking about his experiences 
in Vietnam.  The veteran did not spontaneously describe 
avoidant behavior related to Vietnam other than feeling that 
he didn't like to be around people.

The examiner agreed with the November 1996 opinion to the 
extent that the veteran did not meet the full criteria for 
PTSD on the basis of exposure to his father's death, however 
he could not reconcile the diagnosis of PTSD.  It was noted 
that the only psychological testing that was done with 
validity indices, the MMPI, was not valid, and the remainder 
of the tests that were performed were, for the most part, 
subjective in nature and could be fabricated or exaggerated.  
It seemed to the examiner somewhat incredulous that the 
veteran could be seen by so many psychiatrists, including one 
who followed him for 5 years, without having complained of 
any symptoms related to PTSD.  The examiner noted that the 
veteran was not in any type of group or individual therapy 
for PTSD, and as a consequence it was difficult to get any 
recent longitudinal history referable to this problem.

The examiner noted that symptoms of a schizoaffective 
disorder were present, but under good control.  He opined 
that the veteran did not appear to be significantly impaired 
at the time as he spent at least 40 hours per week on the 
internet, was starting to write 2 books, and informally 
studying law.  Any actual impairment appeared to be primarily 
related to the veteran's dislike of people and inability to 
relate interpersonally to them.  This could have derived from 
his schizoaffective disorder, but may also have been related 
to the trauma that he experienced as a young child when he 
witnessed his father's death.  The diagnoses were: Axis I - 
schizoaffective disorder, depressed type; alcohol dependence, 
sustained full remission; Axis II - personality disorder, not 
otherwise specified.

In August 1998 the veteran stated that all available medical 
records were part of his claims file.  

In February 1999 USASCRUR provided data which confirmed that 
Pleiku and Qi Nhon, the main base areas of the veteran's 
company, were subject to rocket, mortar, small arms and 
sapper attacks during the veteran's Vietnam tour.  The 
available U.S. Army casualty data did not identify the 
veteran as a casualty.  

The veteran was afforded another VA examination in April 
1999.  The report of examination indicated that the examiner 
reviewed the claims file and interviewed the veteran and his 
common-law spouse in conjunction with the examination.  A 
thorough account of the veteran's history was noted.  Mental 
status examination revealed that the veteran had poor hygiene 
and grooming.  He was medium in activity level with some 
agitation.  He appeared depressed in mood, his presentation 
was somewhat vague and he often sighed.  He rambled and was 
evasive at times and blocked at other times.  He stated that 
he had visual and auditory hallucinations all the time.  He 
was quite loose in his presentation, at times making it 
difficult to get a clear picture.  He stated that he has had 
feelings of others having control of his thoughts in the 
past.  He spoke of blank periods in his memory regarding 
Vietnam.

The veteran stated that he had quit taking his medications a 
couple of years prior.  His wife noted that he became picky, 
self centered, blaming and accusatory without them.  The 
veteran stated that some suicidal ideation seemed to be 
returning and that he had some homicidal ideation towards 
some people that he did not like.

The veteran denied a history of child sexual or physical 
abuse, and stated that he had good friends as a child, which 
the examiner noted, contradicted earlier reports.  He 
currently had no friends other than his wife.  His wife 
stated that he was verbally and emotionally abusive, that he 
had poor concentration and that he was "cold hearted."  He 
communicated with a woman on the Internet, which creates a 
fantasy world for him.  He noted a lack of interest in sexual 
relations.  The veteran reported that certain auditory and 
olfactory cues have made him jumpy, and if he heard guns, 
noises or backfires he crouched.  He also avoided 
"everything" such as news about Kosovo.

The examiner noted that the veteran's history included only a 
clinical notation of "probable history of PTSD" by his 
treating doctor, but no diagnosis.  It was noted that the 
veteran reported psychotic type symptoms in the past such as 
ideas of reference and paranoia and that he continued to 
report some depressive symptoms such as suicidal tendencies 
and homicidal ideations.  The examiner noted that it appeared 
that the veteran had suppressed much of his childhood, but 
that the history was contradictory, which led to a difficulty 
in assessment.  It was also noted that he presented in a 
somewhat dramatic and exaggerated fashion with some excessive 
self-denigration to the extent that is was difficult to get a 
clear picture.  At times he appeared somewhat loose in his 
thinking with some loosening of logic and understanding.

The examiner felt that the circumstances he experienced in 
Vietnam appeared to qualify for PTSD, and he reported some 
significant symptoms, which could be attributed to PTSD or 
other previously diagnosed disorders.  He also noted some re-
experiencing.  The examiner felt that therapy and medication 
would improve the veteran's conditions.  The diagnoses were: 
Axis I - features of PTSD, alcohol dependence, polysubstance 
dependence; Axis II - personality disorder, not otherwise 
specified, difficulties in handling his anger and hostility.  
Poor identity development, intense alterations in personal 
relationships, history of impulsivity, recurrent suicidal 
ideation, affective instability, some dissociative symptoms.  
This would include impressionistic, dramatic and exaggerated 
speech; Axis IV - GAF of 42, with reported suicidal ideation 
and serious impairment in social functioning.

In November 1999 the veteran submitted a statement in support 
of his claim.  It included a contention regarding an 
additional stressor involving another soldier holding a knife 
to his throat.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran with the 
amended regulations however, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
required:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
See Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993).  In West v. Brown, 7 
Vet. App. 70 (1994), the Court held that the sufficiency of 
the stressor is a medical determination.  Adjudicators may 
not make a determination on this point in the absence of 
independent medical evidence.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke...in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on  "almost everyone."  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

While the veteran has claimed that he was involved in combat 
in service, this has not been verified by his official 
service records or corroborated by any source other than the 
veteran.  In fact, the only stressor relied upon by the 
veteran that has been verified by USASCRUR is that locations 
of the veteran's company were subject to rocket, mortar, 
small arms and sapper attacks during the veteran's Vietnam 
tour.  Further, the Board notes that the most recent medical 
examiner stated that the circumstances that the veteran 
experienced would appear to qualify for PTSD, however, the 
examiner did not provide a diagnosis of PTSD.  The presence 
of features of PTSD was acknowledged, but the symptomatology 
was attributable to depression and other diagnoses.  Previous 
examiners and clinical treating physicians have come to 
similar conclusions.  As such the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has been diagnosed with PTSD.

The Board has considered the November 1996 opinion which 
stated that the veteran had suffered from full blown episodes 
of PTSD due to his wartime experiences.  The Board finds this 
opinion of less probative value than the opinions of the VA 
examiners and clinical treatment providers for several 
reasons.  The November 1996 opinion is not fully supported by 
test results at that time; and in fact, most of the clinical 
tests were admittedly invalid.  The psychologist concedes 
that although these results were technically invalid, they 
did not rule out a diagnosis of PTSD.  The Board notes 
however that the invalid scores were similar to August 1992 
invalid scores on the same tests, which a clinical 
psychologist felt were evidence of the veteran's 
predisposition to exaggerate.  The Board also notes that the 
1996 report did not indicate whether the psychologist 
considered the possibility that the veteran's symptomatology 
was due to disorders other than PTSD.  Finally, the Board 
notes that the report was provided at the request of the 
veteran's representative for the purpose of assisting the 
veteran in the prosecution of his claim.  

In contrast to the November 1996 opinion there are three VA 
examination reports, years of clinical records of treatment 
and testing and records relating the veteran's claim for 
Social Security benefits which are negative for a diagnosis 
of PTSD.  The Board notes that the December 1997 and May 1999 
VA examinations were accomplished to determine whether or not 
the diagnostic criteria to support a diagnosis of PTSD had 
been satisfied.  Both examination reports contain lengthy 
reviews of the record and show that the examiner considered 
the veteran's entire history.  In addition, both acknowledged 
the presence of symptoms which could be associated with PTSD, 
but in this case were associated with one of the veteran's 
other disorders.  The Board finds the December 1997 and May 
1999 VA examination reports to he highly probative.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).

As such the Board finds that the more probative opinions are 
those offered by the December 1997 and May 1999 VA examiners 
who clearly addressed all potential diagnoses and gave a 
rationale for their conclusions.  Those opinions are 
consistent 

in finding that the veteran does not meet the diagnostic 
criteria for PTSD.  As such, based on a review of all of the 
evidence the Board finds that the preponderance of the 
evidence is against a finding that PTSD is present.


ORDER

Entitlement to service connection for PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

